IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0022
                              Filed October 1, 2014


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DAVID KELLY TAYLOR,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Eliza J. Ovrom,

Judge.



      David Taylor appeals the judgment and sentence imposed following his

guilty plea to the charge of possession of methamphetamine, second offense.

AFFIRMED.




      Mark C. Smith, State Appellate Defender, and Maria Ruhtenberg,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Alexandra Link, Assistant Attorney

General, John P. Sarcone, County Attorney, and Andrea Petrovich, Assistant

County Attorney, for appellee.



      Considered by Danilson, C.J., and Vogel and Bower, JJ.
                                         2


DANILSON, C.J.

      David Taylor appeals the judgment and sentence imposed following his

guilty plea to the charge of possession of methamphetamine, second offense.

He contends his plea counsel was ineffective in failing to move to suppress the

evidence found in his vehicle. The only record here is the minutes of testimony.

Taylor’s claim challenges the constitutional validity of the search of his vehicle,

which cannot be addressed properly without additional facts and perhaps input

from plea counsel. Because the record is inadequate to address the claim, we

preserve it for possible postconviction proceedings. See State v. Carroll, 767
N.W.2d 638, 645 (Iowa 2009); see also State v. Clay, 824 N.W.2d 488, 494

(Iowa 2012) (“We ordinarily preserve [ineffectiveness] claims for postconviction

relief proceedings.”). We affirm the conviction.

      AFFIRMED.